Exhibit 10.18

 

[g280051kw01i001.jpg]

 

Managed Healthcare Associates, Inc.

 

MHA 2000 Member Agreement

 

This Agreement is entered into this 5th day of July, 1995 between Managed
Healthcare Associates, Inc. of Florham Park, NJ and BJK/Chem RX (herein referred
to as the MHA 2000 “Provider”) with offices at, 3700 Oceanside, RD, Oceanside,
NY

 

Realizing the special needs and objectives of our larger LTC Providers, MHA has
launched its MHA 2000 that offers additional incentives based on program
commitment, volume, and enhanced professional service. Listed below are the
services provided by MHA and the MHA 2000 Member commitments.

 

I.                                       Services Performed by MHA:

 

a.               MHA will negotiate special volume based incentives and market
share rebate programs, geared towards the committed MHA 2000 Member.

 

b.              MHA will institute a “Preferred Rebate” Processing Program in
cooperation with the participating MHA 2000 Pharmaceutical Manufacturers and
Wholesalers.

 

c.               MHA will provide personal corporate support to the branch level
of our MHA 2000 Providers.

 

d.              MHA will have a dedicated Professional Account Representative
(PAR) both internal and external to handle and expedite the day to day business
issues that develop.

 

e.               MHA will provide Drug Utilization Information analysis to its
MHA 2000 members. This service will include cash flow improvement, management of
most profitable RX items and Clinical Education Services.

 

100 Campus Drive, P.O. Box 789, Florham Park, New Jersey 07932-9200  (201)
966-9200  Fax (201) 966-5529

 

 

--------------------------------------------------------------------------------


 

II.                                   MHA 2000 Provider Commitments:

 

a.               BJK/CHEM RX and all of it’s locations agree that Managed
Healthcare Associates will act as it’s sole and exclusive LTC Group Purchasing
Organization for pharmaceutical products. This will not limit the ability of the
provider to enter into agreements of its own or utilize other group contracts
that are not available from MHA, except for provision c.

 

b.              MHA 2000 Provider agrees to the confidential nature of our
pricing program. Any reproduction or information sharing of these confidential
prices and programs can be deemed grounds for contract termination.

 

c.               MHA 2000 Provider agrees to a contract utilization rate of a
minimum of 70% on MHA 2000 contracts.

 

d.              MHA 2000 Provider agrees to a periodic contract compliance audit
to further enhance the cost savings derived from participation in the MHA 2000
Program.

 

e.               MHA 2000 Provider agrees that products purchased under the MHA
2000 program are solely for eligible patients with the “own use” definition in
the Portland Retailers Case (425 US 1 - 1976).

 

III.                               Program Termination:

 

a.               MHA 2000 Provider may terminate this agreement at any time by
giving MHA Headquarters ninety (90) days written notice of it’s intention to
succeed.

 

b.              MHA reserves the right to terminate this agreement if any of the
MHA 2000 Provider commitments are not being complied to, as per the section
entitled “Provider Commitments”.

 

c.               Termination shall not affect the rights and obligations of the
parties occurring prior to the effective date of such termination.

 

This agreement shall be effective upon execution by both parties and shall be in
effect for a period of two (2) years with an automatic renewable feature upon
the anniversary date of aforementioned agreement.

 

Managed Healthcare Associates, Inc.

 

Provider

 

 

 

 

 

 

Name:

/s/ Raymond Schwartz

 

Name:

/s/ Mark Baldinger

 

 

 

 

 

 

 

Title:

V.P.O

 

Title:

VICE PRESIDENT, COO

 

 

 

 

 

 

 

Date:

7/11/95

 

Date:

7/5/95

 

 

--------------------------------------------------------------------------------


 

NEW ADDENDUM TO MEMBERSHIP AGREEMENT

 

THIS ADDENDUM TO MEMBERSHIP AGREEMENT is made and entered into this 1st day of
April, 2005 (“Addendum”), by and between MANAGED HEALTH CARE ASSOCIATES, INC., a
New Jersey corporation and ChemRx a New York corporation (“Member”).

 

WHEREAS, the parties hereto are parties to a Membership Agreement dated July
5th, 1995. (“Membership Agreement”); and

 

WHEREAS, the parties hereto desire to continue the arrangement under the
Membership Agreement as specifically amended and modified herein.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereby agree
as follows:

 

1.                                       The Membership Agreement is hereby
specifically amended as follows:

 

A.                                   The following additional terms and
provisions shall be included in the Membership Agreement, effective as of the
date and year first above written:

 

(i)                                     Member hereby agrees to engage MHA as
its EXCLUSIVE group purchasing organization. Member warrants that all group
purchasing organization purchases of products and services made on its behalf
shall be under MHA-negotiated contracts. For the purposes of this Addendum,
group purchasing organization purchases do not include purchases made through a
wholesaler’s generic drug source program or generic purchases from any
distributor or direct.

 

(ii)                                  In consideration for this exclusive
arrangement, MHA agrees to waive all membership fees during the Amended and
Renewal Terms (as hereinafter defined). In addition, MHA agrees to provide
Member with such items as set forth on Exhibit A attached hereto.

 

A-1

--------------------------------------------------------------------------------


 

B.                                     The provisions of the Membership
Agreement regarding term and termination are hereby amended, effective as of the
date and year first above written, as follows:

 

(i)                                     The term of the Membership Agreement is
hereby deleted and replaced in its entirety, effective as of the date and year
first above written, as follows:

 

“The initial term of the Membership Agreement shall be April 1, 2005 through
June 30, 2006 (“Amended Term”). The Membership Agreement, including this
Addendum, shall be automatically renewed for additional one-year periods unless
at least thirty (30) days prior to the expiration of the Amended Term or any
Renewal Term, MHA or Member shall provide written notice to the other of its
desire to not renew the Membership Agreement.

 

2.                                       Except as amended pursuant to Section 1
of this Addendum and only to the extent amended hereby, all other terms and
conditions of the Membership Agreement shall remain in full force and effect. If
there are any conflicts between the terms of this Addendum, any previous
addendum, or the Membership Agreement, the terms of this Addendum shall control.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the day
and year first set forth above.

 

 

 

MANAGED HEALTH CARE ASSOCIATES, INC.

 

 

 

By:

/s/ Raymond Schwartz

 

 

 

Name: Raymond Schwartz

 

 

Title: VPO

 

 

 

Chem RX

 

 

 

By:

/s/ Mark Baldinger

 

 

 

Name:

Mark Baldinger

 

 

Title:

VP COO

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

This Exhibit Shall Remain Confidential And Not Be Disclosed To Any Third Party
Without The Prior Written Consent Of MHA & Member Except In Accordance With The
Membership Agreement.

 

In addition to the consideration stated in paragraph 1 (ii) of this Addendum,
MHA will pay Member a rebate of 25% of all administrative fees actually
collected by MHA for Member’s contract purchases through MHA’s portfolio of
products and services with approved manufacturers and wholesalers. MHA will pay
$25,000 at the end of each month, beginning on or around April 30th, 2005.
Beginning on or around September 30, 2005 MHA will conduct quarterly
reconciliations and will add or deduct the amount required to pay exactly 25% of
all collected admin fees and provide members with documentation as to how
numbers were arrived. MHA will then continue to pay $25,000 per month and
conduct quarterly reconciliations on or around December 31, 2005, March 31st,
2006, and every quarter thereafter through the duration of the contract. MHA
will adjust the monthly cash number as it becomes clear that Member’s earned
administrative fees warrant such an increase or decrease. Should Member’s sales
through MHA contracts “C Sales” become in excess of $100 million annually ($25
million per quarter) MHA will adjust the rebate percentage to 33% of
administrative fees actually collected by MHA.

 

Within thirty (30) days following the end of each quarter, MHA shall provide
Member with a document, whose final content and appearance shall be acceptable
to both parties that details, by vendor, the amount of actual fees.

 

MHA agrees that Member’s engaging in “direct contracts” with vendors is not a
violation of this agreement. Member agrees to make best efforts to have all
contracts with vendors run through MHA’s purchasing program and to create a fair
and equitable business relationship between Member and MHA when approached by
vendors for direct contracts.

 

Member may redirect its IV solutions business to another vendor if and only if
all of the following apply:

 

•                  The agreement is direct with a vendor that does not involve
loading that vendor’s portfolio with any wholesales that service Member’s
purchasing of other, non IV products.

 

•                  The pricing is materially better than MHA’s pricing for the
same or similar items.

 

•                  The total aggregate amount of product purchased through this
other entity is less than $500,000 per year.

 

A-4

--------------------------------------------------------------------------------


 

AMENDMENT TO NEW ADDENDUM TO MEMBERSHIP AGREEMENT

 

THIS AMENDMENT TO NEW ADDENDUM TO MEMBERSHIP AGREEMENT (“Amendment”) is made and
entered into this 1st of June 2006 (the “Effective Date”), by and between
MANAGED HEALTH CARE ASSOCIATES, INC., a New Jersey corporation (“MHA”) and BJK,
Inc., dba Chem Rx, at New York corporation (“Member”).

 

WHEREAS, the parties hereto are parties to a Membership Agreement dated July 5
1995 (“Membership Agreement”), as amended by that certain addendum, including
most recently, the New Addendum to Membership Agreement, dated April 1, 2005
(“Addendum”); and

 

WHEREAS, the parties hereto desire to continue the arrangement under the
Membership Agreement, as specifically further amended and modified herein.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.                                       MHA and Member hereby agree that as of
the Effective Date, the Addendum shall be specifically amended as follows:

 

A.                                   The Second sentence of Section 1.A.ii) of
the Addendum shall be deleted in its entirety and without any force or effect.
Such amendment to the Addendum shall be without any liability to or further
obligation of MHA.

 

B.                                     Section 1.B.i) of the Addendum is hereby
deleted and replaced in its entirety, effective as of the Effective Date, with
the following:

 

“The term of this Membership Agreement shall be June 1, 2006 through May 31,
2009 (the “Amended Term”). This Membership Agreement, as amended, shall be
automatically renewed for additional one (1) year periods (each, a “Renewal
Term”) unless at least sixty (60) days prior to the expiration of the Amended
Term or any Renewal Term, either party provides to the other party written
notice of its desire to not renew this Membership Agreement.”

 

C.                                     The following additional terms and
provisions shall be included in the Membership Agreement, effective as of the
Effective Date:

 

i)                                         Member shall be eligible to receive
certain rebates (as defined under the discounts safe harbor at 42 C.F.R. §
1001.952(h)) on the purchase of products and services (“Products and Services”)
purchased under MHA negotiated vendor agreements, in accordance with the terms
and conditions set forth on Exhibit A attached hereto and incorporated by
reference herein.

 

2.                                       Except as amended pursuant to Section 1
of this Amendment and only to the extent amended hereby, all other terms and
conditions of the Membership Agreement and the

 

--------------------------------------------------------------------------------


 

Addendum (or any previous addendum to the extent not subsequently amended or
modified), shall remain in full force and effect. If there are any conflicts
between the terms of this Amendment, the Membership Agreement or the Addendum
(or any previous addendum), the terms of this Amendment shall control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.

 

 

 

MANAGED HEALTH CARE ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

/s/ Stephen J. Andrew

 

 

 

Name: Stephen J. Andrew

 

 

 

Title: COO & CFO

 

 

 

 

 

 

BJK, INC., DBA CHEM RX

 

 

 

 

 

 

 

 

 

 

By:

/s/ Evan Selzer

 

 

 

Name: Evan Selzer

 

 

 

Title: Director of Purchasing

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Product and Services Rebates

 

1.                                       Calculation of Rebates.  Member shall
be eligible to receive from MHA certain quarterly rebates (“Rebates”) for
Purchases (as hereinafter defined) of Products and Services made under Approved
Vendor Agreements (as hereinafter defined) during each calendar quarter of the
Amended Term. The Rebates shall be equal to 36% of the administrative fees
received by MHA for Member’s purchases of Products and Services (collectively,
“Purchases”) on Approved Vendor Agreements during the applicable calendar
quarter. “Approved Vendor Agreements” shall mean MHA-negotiated vendor, supplier
or distributor (each, a “Vendor”) agreements under which Member Purchases are
credited to MHA for purposes of determining MHA’s administrative fees
thereunder.

 

2.                                       Payment of Rebates.  Payment of Rebates
shall be made to Member on a quarterly calendar year basis and will be based on
Purchases made during the immediately preceding calendar quarter; provided,
however, that the Purchases for such immediately preceding calendar quarter have
been credited to Member’s account and the corresponding administrative fees for
such Purchases have been received by MHA.

 

3.                                       Purchasing Reports and Payment
Adjustments.  The parties acknowledge and agree that the crediting and final
reporting of Member Purchases to MHA generally occur three to six months after
Member’s Purchases are made under an Approved Vendor Agreement. Accordingly, to
account for the lag in such crediting and reporting, payment of Rebates for a
particular calendar quarter will initially be estimated (“Estimated Rebates”) at
$28,000 per month. As soon as the final crediting and reporting of Member’s
Purchases under the Approved Vendor Agreement and corresponding administrative
fees earned by MHA on such Purchases for the applicable quarter are available to
MHA, it shall calculate the actual Rebates (“Actual Rebates”) earned by Member
for such quarter. In the event the amount of the Estimated Rebates paid to
Member is less than the amount of the Actual Rebates owed to Member hereunder,
then MHA shall issue a rebate check for the difference to Member during the next
following quarterly rebate payment cycle. Conversely, in the event the amount of
the Estimated Rebates paid to Member is more than the amount of the Actual
Rebates owed to Member, then the difference shall be deducted from Rebates due
and owing to Member during the next following quarterly rebate payment cycle.
Records maintained by MHA concerning Member’s Purchases and the administrative
fees received by MHA for such Purchases shall control in the event of any
dispute between the parties regarding the amount of any Rebates due to Member
hereunder.

 

4.                                       Compliance with Law.  Member and MHA
each agree that it will comply with all applicable laws, including the
disclosure and reporting obligations under 42 U.S.C. § 1320a-7b(b), the
regulations promulgated thereunder, including, without limitation, the discounts
safe harbor regulations at 42 C.F.R. § 1001.952(h) and comparable state laws and
regulations. The parties acknowledge and agree that the terms of the Membership
Agreement, as amended, are commercially reasonable and have been negotiated in
an arms-length transaction. Member represents and warrants that, except as
otherwise permitted or required by applicable federal or state law, Member shall
not influence or attempt to influence the prescribing practices of practitioners
regarding the ordering of Products and Services covered by the Membership

 

--------------------------------------------------------------------------------


 

Agreement, as amended. Moreover, it is acknowledged by the parties hereto that a
central purpose of this arrangement is for Member to achieve price savings and
cost-reduction and to promote quality patient care through increased access to
competitive products and services.

 

5.                                       Responsibilities of MHA and Member.
 MHA agrees that Member’s engaging in “direct contracts” with Vendors is not a
violation of this Membership Agreement. Member agrees to make best efforts to
have all contracts with Vendors run through MHA’s purchasing program and to
create a fair and equitable business relationship between Member and MHA when
approached by Vendors for direct contracts. Additionally, Member may redirect
its IV solutions business to another vendor if and only if all of the following
conditions apply:

 

•                  The agreement is direct with a vendor that does not involve
loading that vendor’s portfolio with any wholesalers that service Member’s
purchasing of other, non IV products;

 

•                  The pricing is materially better than MHA’s pricing for the
same or similar items

 

--------------------------------------------------------------------------------


 

ADDENDUM TO MEMBERSHIP AGREEMENT

 

THIS ADDENDUM TO MEMBERSHIP AGREEMENT is made and entered into this 27th day of
June, 2006 (“Addendum”), by and between MANAGED HEALTH CARE ASSOCIATES, INC., a
New Jersey corporation (“MHA”) and ChemRx New Jersey LLC, a Limited Liability
Company organized under the laws of the state of New Jersey (“Member”).

 

WHEREAS, the parties hereto are parties to a Membership Agreement dated June 29,
2006 (“Membership Agreement”); and

 

WHEREAS, the parties hereto desire to continue the arrangement under the
Membership Agreement as specifically amended and modified herein.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereby agree
as follows:

 

1.                                       MHA and Member hereby agree that the
Membership Agreement is specifically amended as follows, such amendments to take
effect upon the date and year first above written:

 

A.                                   The following additional terms and
provisions shall be added to and included in the Membership Agreement:

 

i)                                         For and in consideration of the
mutual promises and covenants contained in this Addendum and the Membership
Agreement and other good and valuable consideration, Member hereby agrees to
engage MHA as its exclusive group purchasing organization. Accordingly, Member
warrants that all group purchasing organization purchases of products and
services (“Products and Services”) made on its behalf shall be under
MHA-negotiated vendor contracts. For the purposes of this Addendum and the
Membership Agreement, group purchasing organization purchases do not include
purchases made through a wholesaler’s generic drug source program.

 

B.                                     Section 11 of the Membership Agreement
concerning the payment of membership dues shall be deleted and be without any
force or effect.

 

C.                                     The provisions of the Membership
Agreement regarding term and termination are hereby amended as follows:

 

i)                                         Any provisions of the Membership
Agreement that permit the Member to terminate the Membership Agreement without
cause shall be deleted in their entirety and shall be without force or effect.

 

ii)                                      The term of the Membership Agreement is
hereby deleted and replaced in its entirety as follows:

 

The initial term of the Membership Agreement shall begin on            1, 200   
and terminate on May 31, 2009 (“Amended Term”). The

 

--------------------------------------------------------------------------------


 

Membership Agreement, including this Addendum, shall be automatically renewed
for additional one-year periods (each additional one-year period, a “Renewal
Term”), unless at least sixty (60) days’ prior to the expiration of the Amended
Term or any Renewal Term, MHA or Member shall provide written notice to the
other of its desire to not renew the Membership Agreement.

 

D.                                    The following additional terms and
provisions shall be included in the Membership Agreement, effective as of the
Amended Term:

 

i)                                         Member shall eligible to receive
certain rebates (as defined under the discounts safe harbor at 42 C.F.R. §
1001.952(h)) on the purchase of products and services (“Products and Services”)
purchased under MHA negotiated vendor agreements, in accordance with the terms
and conditions set forth on Exhibit A attached hereto and incorporated by
reference herein.

 

ii)                                      In the event that any provision of this
Addendum or the Membership Agreement is determined to be contrary to applicable
law, either party hereto may immediately terminate this Addendum and the
Membership Agreement or amend the contrary provision in accordance with such
applicable law and continue to perform its obligations hereunder and there
under.

 

2.                                       Except as amended pursuant to Section 1
of this Addendum and only to the extent amended hereby, all other terms and
conditions of the Membership Agreement shall remain in full force and effect. If
there are any conflicts between the terms of this Addendum, any previous
addendum, or the Membership Agreement, the terms of this Addendum shall control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the day
and year first set forth above.

 

 

MANAGED HEALTH CARE ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

/s/ Stephen J. Andrew

 

 

 

Name: Stephen J. Andrew

 

 

Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

ChemRx of New Jersey, LLC

 

 

 

 

 

 

 

By:

/s/ Michael Segal

 

 

 

Name: Michael Segal

 

 

Title: President

 

--------------------------------------------------------------------------------


 

Agreement, as amended. Moreover, it is acknowledged by the parties hereto that a
central purpose of this arrangement is for Member to achieve price savings and
cost-reduction and to promote quality patient care through increased access to
competitive products and services.

 

5.                                       Responsibilities of MHA and Member.
 MHA agrees that Member’s engaging in “direct contracts” with Vendors is not a
violation of this Membership Agreement. Member agrees to make best efforts to
have all contracts with Vendors run through MHA’s purchasing program and to
create a fair and equitable business relationship between Member and MHA when
approached by Vendors for direct contracts. Additionally, Member may redirect
its IV solutions business to another vendor if and only if all of the following
conditions apply:

 

•                  The agreement is direct with a vendor that does not involve
loading that vendor’s portfolio with any wholesalers that service Member’s
purchasing of other, non IV products;

•                  The pricing is materially better than MHA’s pricing for the
same or similar items

 

 

--------------------------------------------------------------------------------


 

1st AMENDMENT TO

 

MHA LONG TERM CARE NETWORK, INC.

 

PARTICIPATING PROVIDER AGREEMENT

 

The participating LTC Pharmacy Agreement between MHA Long Term Care Network,
Inc. (“Network”) and ChemRx of New Jersey, LLC (“LTC Pharmacy”) (“Agreement”) is
hereby amended, effective

 

Exhibit A, which provides for an administrative fee equal to Five ($.05) Cents
for each claim LTC Pharmacy submits and which is successfully adjudicated is
deleted and replaced in its entirety with the following new Exhibit A:

 

EXHIBIT A

 

FEES DUE TO NETWORK

 

LTC Pharmacy shall pay Network an administrative fee equal to Three ($.03) Cents
for each claim LTC Pharmacy submits and which is successfully adjudicated and
paid by a Third Party Payor which has contracted with Network (“Administrative
Fee”).

 

LTC Pharmacy agrees that a Third Party Payor may withhold the amount of the
above administrative fee from the payments otherwise due to LTC Pharmacy from
the Third-Party Payor and may pay the administrative fee directly to Network.

 

In the event a Third-Party Payor does not withhold the amount of the
administrative fee, LTC Pharmacy shall pay Network the administrative fee within
30 days of Network’s bill for such administrative fee.

 

Except as set forth above, the Agreement remains in full force and effect.

 

Dated:

 

, 2006

 

 

 

 

MHA Long Term Care Network, Inc.

 

 

 

 

 

By:

/s/ Douglas A. Present

 

 

 

Douglas A. Present

 

 

 

CEO-MHA LTC Network, Inc.

 

 

--------------------------------------------------------------------------------